Citation Nr: 0928443	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-30 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right elbow 
condition, claimed as tendonitis.

3.  Entitlement to service connection for a lumbar spine 
condition, to include degenerative disc disease and 
spondylosis, claimed as low back pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

A personal statement submitted by the Veteran in March 2007 
raises the issue of entitlement to service connection for a 
right shoulder condition. This informal claim for service 
connection is hereby referred back to the RO for appropriate 
disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for conditions of the right 
elbow and lumbar spine are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not present in service, manifested 
within one year of the Veteran's discharge from service, or 
shown by the competent medical evidence of record to be 
causally related to service.



CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the 
Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§  3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2008).  

In correspondence dated in August 2006, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claim for service connection for bilateral 
hearing loss.  This notice also described information and 
evidence that VA would seek to provide, and information and 
evidence that the Veteran was expected to provide.  The 
Veteran was further notified of the process by which initial 
disability ratings and effective dates are established.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
pre-adjudicatory notice fully complies with applicable 
regulations and case law.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The Veteran seeks service connection for bilateral hearing 
loss, which he contends is attributable to his military 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, sensorineural hearing loss as an 
organic disease of the nervous system) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).  However, in this case, the 
Veteran's DD Form 214 indicates that he separated from 
service in June 1962.  The first documented diagnosis of 
sensorineural hearing loss is in August 2006, over four 
decades after discharge from military service.  VA treatment 
records.  Therefore, presumptive service connection is not 
warranted as there is no evidence that the Veteran's hearing 
loss manifested to a compensable degree within one year after 
his discharge from military service.

Nonetheless, the Veteran is currently diagnosed with 
bilateral sensorineural hearing loss of such severity as to 
be considered disabling for VA purposes.  VA examination, 
November 2006; 38 C.F.R. § 3.385 (2008).  The Veteran's 
exposure to loud noises during his military service is also 
conceded on the basis of his military occupational specialty 
as a heavy weapons infantryman assigned to an armor unit.  
See DD Form 214.  Therefore, the remaining question is 
whether the Veteran's current hearing loss is medically 
related to his in-service noise exposure.  

The Veteran's service treatment records provide no objective 
evidence of the incurrence or aggravation of any hearing-
related disease or injury during active military service.  In 
fact, the Veteran's separation examination conducted in June 
1962 includes audiometric results of hearing acuity within 
normal limits.  Service treatment records; VA examination, 
November 2006 (interpreting discharge examination's numeric 
audiometric results).  As the Veteran's hearing was normal at 
the time of his discharge, the November 2006 examiner opined 
that his current hearing loss is "less likely as not related 
to military acoustic trauma."  VA examination, supra. 

Here, the medical opinion by the VA examiner is credible 
because it is based on a thorough review of the file and 
available treatment records and the examiner offered a 
reasonable medical basis for her conclusions.  Absent 
credible evidence to the contrary, the Board is not in a 
position to further question the results of this exam.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board has also considered the Veteran's own assertions 
that his hearing loss was caused by his military service, but 
finds that such assertions are afforded no probative weight 
in the absence of evidence that the Veteran has the expertise 
to render a medical nexus opinion which requires specialized 
expertise.  Although the Veteran and other lay persons are 
competent to testify as to symptoms and experiences within 
their own knowledge, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training are competent to 
render such an opinion.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  The evidence does not reflect that the Veteran 
possesses medical knowledge which would render competent his 
opinion as to etiology.

In the absence of an established medical relationship between 
the Veteran's current hearing loss and his in-service noise 
exposure, service connection for bilateral hearing loss is 
not warranted.  As the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  
ORDER

Service connection for hearing loss is denied. 


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for a right elbow and lumbar spine 
condition are ready for final adjudication.  See 38 C.F.R. 
§ 19.9 (2008).  Although the Board sincerely regrets the 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he 
is afforded every possible consideration.

Specifically, the Board is required to seek a medical opinion 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008); see McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006). 

In this case, the Veteran is competent to describe an in-
service elbow injury.  Veteran's statement, March 2007; see 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  There are also 
private medical treatment notes of record that describe 
recent right elbow symptomatology and treatment for that 
condition.  Private clinical record from Dr. PM, April & 
August 1999.  The Veteran further asserts that he has had 
"patterns of treatment since 1962 to present" for this 
right elbow condition, providing some indication that the 
current right elbow symptomatology may be associated with the 
described in-service injury.  Application for compensation, 
June 2005; McLendon, supra.  While the Board does not reach 
any conclusion as to the credibility of the Veteran's various 
statements, the Board finds that a medical opinion must be 
obtained in order to fulfill VA's duty to assist the Veteran 
in substantiating his claim for service connection for a 
right elbow condition.  38 C.F.R. § 3.159(c)(4) (2008).

In contrast,  results of a December 2006 VA Compensation & 
Pension examination is of record in regard to the Veteran's 
claim of service connection for a lumbar spine condition.  
However, the Board determines that the findings included in 
the 2006 examination report are incomplete, and the Board 
requires additional medical evidence before a determination 
as to service connection for a lumbar spine condition can be 
reached.  

To begin with, the Board notes that the examiner failed to 
reach an etiological determination as to whether the 
Veteran's diagnosed degenerative disc disease and/or 
spondylosis are medically related to military service.  Also, 
in providing the rationale for why the examiner could not 
resolve the issue, she states that she found no documented 
record of in-service injury or treatment for back pain in the 
Veteran's service treatment records.  However, the Board 
finds that the service treatment records include two 
treatment notations pertinent to back pain.  In January 1962, 
the Veteran sought treatment for back pain, but the medical 
provider was unable to identify any pathology.  Also, in 
March 1962, the Veteran again sought treatment for backache 
and the treatment history reflects that his back pain has 
been treated with pyridium and sodium salicylate, referred to 
elsewhere as "placebo."  Service treatment records.

It is unclear whether the December 2006 examiner was aware of 
these documented in-service complaints of low back pain and 
treatment, or whether she simply discounted them.  
Furthermore, the examiner transcribed the Veteran's lay 
history of an in-service back injury while playing football, 
but failed to address this competent history of injury in 
service in the rationale provided for her medical opinion.  
See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that 
an examination was inadequate where the examiner did not 
comment on a veteran's report of in-service injury and relied 
on the lack of evidence in the service treatment records to 
provide a negative opinion).  These issues must be resolved 
to produce an adequate medical examination report for the 
purposes of a service connection determination.  Id.  

Additionally, the Board notes that the most recent VA 
treatment records that have been associated with the claims 
file are dated in November 2006.  All relevant VA treatment 
records created since that time should be obtained and 
associated with the claims file.  

The record also reflects that there may be outstanding 
private treatment records relevant to the Veteran's claim for 
service connection for a low back condition.  In the December 
2006 VA examination, the Veteran reported that he was treated 
by a private physician for low back pain shortly after his 
discharge from the military, and that this physician 
diagnosed degenerative joint disease.  While it is relatively 
unlikely that medical records of this age remain available, 
as VA is on notice that these private medical records are 
relevant to the Veteran's claims, all reasonable effort to 
obtain the identified records must be undertaken.  38 C.F.R. 
§ 3.159(c)(1) (2008).  

Lastly, the Board notes that VA has made two unsuccessful 
attempts to obtain private records from Dr. MJ regarding the 
Veteran's treatment for low back pain.  The Veteran should be 
advised that the identified physician has not responded to 
VA's requests for medical treatment records, and that the 
Veteran is responsible for obtaining and submitting these 
records if he desires that they be considered in support of 
his claim.  38 C.F.R. § 3.159(e)(1) (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Contact the Veteran to obtain 
consent and authorization to release 
medical information from the unnamed 
Broward County physician identified in 
the December 2006 VA examination report 
within the claims file.  Contact any 
duly identified and authorized 
physician to obtain the relevant 
medical records.  

2.  Provide notice to the Veteran in 
compliance with 38 C.F.R. § 3.159(e)(1) 
that VA has unsuccessfully sought to 
obtain private treatment records from 
Dr. MJ in August and October 2006 .  If 
the Veteran desires that these records 
be considered in support of his claim, 
he is ultimately responsible for 
obtaining and submitting these records 
for consideration.  

3.  Obtain and associate with the 
claims file all outstanding VA medical 
treatment records for this Veteran, 
from November 2006 forward.  

4.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If any identified record is 
unavailable, the RO should so 
specifically state, and the 
documentation used in making that 
determination should be set forth in 
the claims file.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

5.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
disorders of the right elbow and lumbar 
spine.  The Veteran's claims file and a 
copy of this remand should be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted. 

	The examiner is then requested to:
(a)  State all currently diagnosed 
disabilities of the right elbow and 
lumbar spine;
(b) Identify the approximate date of 
onset for any chronic acquired disability 
identified above;
(c) Identify whether it is at least as 
likely as not, based upon the evidence of 
record, that any arthritis, if found, was 
present within one year from discharge 
from active military service;
(d) Opine whether any current 
disability of the lumbar spine or right 
elbow was incurred in or aggravated by 
active military service.  In this 
regard, pursuant to the holding in 
Dalton, supra, the examiner should 
consider the Veteran's statements 
regarding his  in-service injuries, and 
his statements of continuing elbow and 
back problems since service.  

6.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


